OPINION — AG — A PERSON HOLDING A MINNOW IMPORT LICENSE MAY IMPORT MINNOWS FOR SALE IN THE STATE OF OKLAHOMA, HOLD SAME FOR A PERIOD OF TIME IN THE STATE, THEN AT A LATER DATE SHIP SAID MINNOWS OUTSIDE THE STATE OF OKLAHOMA AND SUCH CONDUCT BY ITSELF WOULD NOT BE IN VIOLATION OF 29 O.S. 1961 406 [29-406], 29 O.S. 1961 831 [29-831], 29 O.S. 1961 832 [29-832], 29 O.S. 1961 833 [29-833] [29-833]. HOWEVER, SUCH CONDUCT MAY BE SUFFICIENT TO WARRANT A CLOSE INVESTIGATION OF SAID IMPORTER SO AS TO ASCERTAIN IF ANY OF THE AFOREMENTIONED STATUTES ARE BEING VIOLATED. (LEE COOK)